In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-19-00320-CV
              ___________________________

RAY FISCHER AND CORPORATE TAX MANAGEMENT, INC. N/K/A
         RY FISCHER & ASSOCIATES, INC., Appellants

                              V.

MARK BOOZER, JERROD RAYMOND, AND CTMI, LLC, Appellees



            On Appeal from the 48th District Court
                   Tarrant County, Texas
               Trial Court No. 048-284212-16


          Before Sudderth, C.J.; Kerr and Womack, JJ.
          Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                I. INTRODUCTION

      In a prior lawsuit, Appellants Ray Fischer and Corporate Tax Management, Inc.

n/k/a RY Fischer & Associates, Inc. (the Fischer Parties) entered into a settlement

agreement (the Settlement Agreement) in open court with Appellees Mark Boozer,

Jerrod Raymond, and CTMI, LLC (the CTMI Parties). As part of the Settlement

Agreement, the parties agreed that one of the claims in the lawsuit would proceed to

trial and that CTMI would place certain funds relating to that claim in an account

controlled by T. Wesley Holmes, attorney for two of the CTMI Parties, pending

resolution of the case. The parties further agreed that if Fischer was ultimately

successful on the claim, he would receive payment of the funds. While the Fischer

Parties ultimately prevailed on the claim, Fischer did not receive payment because

Holmes absconded with the money that CTMI had placed in the account.

      In this lawsuit, the CTMI Parties sought a declaration that they had fulfilled

their obligations under the Settlement Agreement and owed no further liability to the

Fischer Parties under the Settlement Agreement, and the Fischer Parties brought a

breach-of-contract claim against the CTMI Parties for breach of the Settlement

Agreement. The Fischer Parties filed a motion to transfer venue, which was denied

by the trial court. The parties also filed dueling motions for summary judgment, and

the trial court ultimately ruled in the CTMI Parties’ favor. In their first issue, the

Fischer Parties argue that the trial court abused its discretion by denying the motion
                                          2
to transfer venue, and in their second issue, the Fischer Parties contend that the trial

court erred by entering final judgment in the CTMI Parties’ favor. We will sustain the

Fischer Parties’ second issue and render judgment in their favor.

                                  II. BACKGROUND

A. Fischer Sells His Business, a Lawsuit Arises from the Sale, and the Parties
   Enter into the Settlement Agreement.

      In 2007, Fischer owned Corporate Tax Management, Inc.,1 a tax-consulting

business.2 Sometime that year, Fischer began negotiations to sell the assets of the

business to Boozer and Raymond. Boozer and Raymond created a business, CTMI,

LLC, to receive the assets and operate the business, and in 2007, the parties executed

a written asset-purchase agreement by which CTMI purchased the business from

Fischer.

      In 2008, a dispute arose between the Fischer Parties and the CTMI Parties

regarding payments made under the asset-purchase agreement, and the parties filed

claims against each other in the 192nd District Court of Dallas County. At the 2011

trial of that case, the parties entered into the Settlement Agreement in open court.

Through the Settlement Agreement, the parties agreed to a judgment awarding

Fischer $1.7 million; the settlement, however, specifically excluded one of CTMI’s

      1
       Corporate Tax Management, Inc. (an appellant in this case) should not be
confused with CTMI, LLC (an appellee in this case).
      2
       Many of the facts relating to this case are set out in Fischer v. CTMI, L.L.C.,
479 S.W.3d 231 (Tex. 2016), a case we will reference later in our opinion.

                                           3
claims relating to a prior agreement between the parties that we will refer to as the

“2010 Adjustment.”3      The parties agreed to sever CTMI’s claim that the 2010

Adjustment was unenforceable, agreed that CTMI would place funds relating to the

2010 Adjustment in a CTMI account controlled by Holmes while the parties litigated

CTMI’s claim regarding the 2010 Adjustment, and agreed that Fischer would receive

those funds if he was ultimately successful in the litigation.

       Because it is key to our analysis, we will set forth pertinent portions of the

Settlement Agreement concerning CTMI’s obligation to pay the 2010 Adjustment.

Those portions read:

              [Mr. Cunningham4]: All right. Upon – thereafter, upon receipt of
       the revenue [relating to the 2010 Adjustment], 15 percent of all that
       revenue received on those projects listed will, upon receipt, be paid into
       an interest bearing escrow account.

              [Mr. Shamoun]: Either, either in Mr. Holmes’ escrow account or
       my escrow account, depending on what Mr. Holmes and I agree in that
       regard.

              Is that fair, Mr. Holmes?

              [Mr. Holmes]: That is correct.


       The 2010 Adjustment involved an agreement that CTMI would pay Fischer an
       3

adjusted “earn out payment” from revenues received in 2011 on projects for which
Fischer had performed work in 2010. CTMI maintained that the 2010 Adjustment
constituted an unenforceable agreement to agree.

      During the 2011 trial, the Fischer Parties were represented by Jonathan
       4

Cunningham and Gregory Shamoun, CTMI was represented by Andrew Turner, and
Boozer and Raymond were represented by Holmes.

                                             4
        [Mr. Shamoun]: Okay.

       [Mr. Holmes]: And I just want to say it would probably be a new
account that we would have control of so it wouldn’t be comingled with
other client trust funds.

      [Mr. Shamoun]: Well, I think it has to be a separate account,
because I’m not going to be paying income tax on the interest that
accrues on it.

        [Mr. Holmes]: I agree.

        [Mr. Shamoun]: And so it won’t be under my tax ID number.

        [Court]: All right. Let’s move on.

       [Mr. Shamoun]: Well, I need to know whose tax ID number it
needs to be opened under, because then that’s going to be the reporting
requirement for the IRS.

        Who would you recommend?

        [Mr. Holmes]: Your Honor, I don’t know exactly how to handle
that.

      [Court]: Whoever’s going to be benefitting from the numbers. I
would assume ya’ll [sic] will be.

     [Mr. Holmes]: Correct. Probably what we’ll do is have it be a
CTMI account, but have it be controlled by me.

        [Mr. Shamoun]: That’s fair. I agree with that.

        [Mr. Holmes]: Then they will pay the taxes on it, but I’m on the
hook.

        [Mr. Shamoun]: I agree with that. Okay.

        [Mr. Turner]: I think [I] like that one too because I wasn’t on the
hook.

                                     5
       [Mr. Shamoun]: But I want to make absolutely sure, guys, that we
understand how when that money comes in, 15 percent of the gross
receipts is put into that account.

      Right Mr. Holmes?

      [Mr. Holmes]: Correct.

        [Mr. Shamoun]: And that money is not going to be used to pay
Mr. Fischer, if Devon money comes in, I don’t want to use that 15
percent. That comes off the top, irrespective of anything do
you . . . understand?

      [Mr. Holmes]: That’s correct.

      [Mr. Shamoun]: Is that what we agreed to?

      [Mr. Holmes]: That’s correct.

      [Mr. Shamoun]: Thank you. Go ahead.

       [Mr. Cunningham]: Then upon the exhaustion of all appellate
rights by any party that relate to an appeal of the declar[a]tory judgment,
which will be severed from the causes of action in this suit – in other
words, separate from the agreed judgment the Court will sever the
declaratory judgment action the defendants have asked for regarding the
issue of agreement to agree, and the Judge will issue a separate
declar[a]tory judgment on that. Okay?

      Which will also award fees regarding that declar[a]tory judgment,
which will incur trial fees and appellate fees.

       So then, upon the exhaustion of all appellate rights relating to that
declar[a]tory judgment, if the declar[a]tory judgment of the trial Court is
upheld, then Ray Fischer will receive payment of the 15 percent gross
revenue that is being held in escrow. And 15 per – I mean, he will
receive – he will be distributed that 15 percent of the gross revenue that
was being held in escrow, okay. 100 percent of that.

      ....

                                      6
             [Mr. Shamoun]: That concludes our settlement. I [w]ould like
      to – I would like to call my client.

            [Mr. Cunningham]: Let me be sure and be clear on the record that
      what is – it’s agreed by the parties that what is being entered onto the
      record in this Rule 11 setting, does not contemplate the parties sitting
      down and executing any further settlement agreement to be written or
      agreed upon.

            This is to be used as the settlement agreement, this transcript.

            [Mr. Shamoun]: Is that correct?

            [Mr. Cunningham]: For all purposes.

            [Mr. Holmes]: Yes.

            [Mr. Turner]: Yes.

            [Mr. Shamoun]: Is that correct, Mr. Turner?

            [Mr. Turner]: Agreed.5

B.   The 192nd District Court Enters a Judgment Relating to the 2010
     Adjustment, the Dallas Court of Appeals Reverses, and the Texas
     Supreme Court Reverses.

      In June 2011, the 192nd District Court of Dallas County entered judgment in

the Fischer Parties’ favor regarding the 2010 Adjustment, declaring that the 2010

Adjustment was not an unenforceable agreement to agree as CTMI had claimed.

CTMI appealed that judgment to the Dallas Court of Appeals, and in August 2013,


      5
       Fischer then testified that he approved of the Settlement Agreement on behalf
of himself and Corporate Tax Management, Inc. Raymond likewise testified that he
approved of the Settlement Agreement, and Boozer testified that he approved of the
Settlement Agreement on behalf of himself and CTMI.

                                          7
the Dallas Court of Appeals reversed the 192nd District Court, holding that “the 2010

Adjustment was . . . an unenforceable agreement to agree.” CTMI, LLC v. Fischer,

479 S.W.3d 279, 283 (Tex. App.—Dallas 2013), rev’d, 479 S.W.3d 231 (Tex. 2016). In

January 2016, the Texas Supreme Court reversed the Dallas Court of Appeals, holding

that “the 2010 [A]djustment [was] not an unenforceable agreement to agree.” Fischer,

479 S.W.3d at 244. The Texas Supreme Court’s mandate issued on February 19,

2016.

C. Holmes Sets Up a CTMI Bank Account, CTMI Deposits Funds into that
   Account, and Holmes Absconds with the Funds.

        In October 2011—while the 192nd District Court’s final judgment was being

appealed to the Dallas Court of Appeals—Holmes opened a Regions Bank account.

CTMI was listed as the owner of the account, although the address listed for CTMI

was the address of Holmes’s law firm. According to a declaration made by Raymond,

one of CTMI’s owners, “[n]either CTMI nor any of its principals, agents or employees

had any control” over the bank account, and Holmes was the “sole authorized

signatory” on the account. Bank statements relating to the account were sent to

“Thomas Wesley Holmes FBO CTMI LLC” at the address of Holmes’s law firm, and

Regions Bank likewise issued 1099-INT forms to “Thomas Wesley Holmes FBO

CTMI LLC” at the address of Holmes’s law firm.

        Between October 2011 and December 2012—while the appeal was still

pending in the Dallas Court of Appeals—CTMI deposited funds totaling $990,175.66

                                         8
into the Regions Bank account. Between June 2014 and December 2015—while the

case was still pending before the Texas Supreme Court—Holmes absconded with the

funds.

D. The CTMI Parties File the Present Lawsuit, the Trial Court Denies the
   Fischer Parties’ Motion to Transfer Venue, the Fischer Parties File a
   Counterclaim for Breach of Contract, and the Trial Court Enters a Final
   Judgment in the CTMI Parties’ Favor.

         According to Raymond, the CTMI Parties discovered that Holmes had

absconded with the funds sometime in early March 2016. A few days later, the CTMI

Parties filed the present lawsuit in the 48th District Court of Tarrant County. The

CTMI Parties sought a declaration that they had fulfilled their obligations under the

Settlement Agreement and owed no further liability to the Fischer Parties under the

Settlement Agreement.6 The Fischer Parties filed a motion to transfer venue to Dallas

County, and the trial court denied the motion. The Fischer Parties also filed a

counterclaim against the CTMI Parties for, among other things, breach of the

Settlement Agreement.

         The Fischer Parties sought summary judgment on their breach-of-contract

claim, arguing that they had not received the funds due to them under the Settlement

Agreement and had been damaged in the amount of $990,175.66. The trial court

denied the Fischer Parties’ motion for summary judgment.

      The CTMI Parties (and later the Fischer Parties) also brought claims against
         6

Holmes and the law firm that had represented CTMI in the 192nd District Court.
Those claims were later severed into a new case.

                                         9
      The CTMI Parties filed three motions for summary judgment. In their first

motion, they contended that they had fulfilled all their obligations under the

Settlement Agreement and owed no further liability to the Fischer Parties. The trial

court granted the CTMI Parties’ first motion for summary judgment in part, finding

that they had accurately calculated the amounts due under the 2010 Adjustment and

had timely deposited payments totaling $990,175.66 into the Regions Bank account.

The CTMI Parties later filed their second motion for summary judgment, arguing that

because the Regions Bank account constituted an “escrow account,” they were

entitled to summary judgment on the Fischer Parties’ breach-of-contract counterclaim

and entitled to summary judgment on certain affirmative defenses raised by the

Fischer Parties.   The trial court granted the CTMI Parties’ second motion for

summary judgment, finding, among other things, that the Settlement Agreement

“created an escrow account.” The CTMI Parties later filed their third motion for

summary judgment, contending that in light of the trial court’s previous summary-

judgment rulings, they were entitled to a declaration that they had fulfilled their

obligations under the Settlement Agreement and owed no further liability to the

Fischer Parties under the Settlement Agreement. The trial court granted the CTMI

Parties’ third motion for summary judgment.

      The trial court later incorporated its summary-judgment rulings into a final

judgment. In the final judgment, the trial court declared that “[t]he Settlement

Agreement created an escrow account” and that “the CTMI Parties have no further
                                        10
liability to the Fischer Parties . . . as it relates to any legally enforceable obligations

imposed upon the CTMI Parties by [the] Settlement Agreement, the CTMI Parties

having performed and met all of their obligations under the Settlement Agreement.”

The trial court also awarded attorney’s fees in accordance with a Rule 11 agreement

made by the parties. This appeal ensued.

                                   III. DISCUSSION

A.   We Will Address the Fischer Parties’ Second Issue First Because It
     Provides the Greatest Relief.

      In their first issue, the Fischer Parties argue that the trial court erred by denying

their motion to transfer venue. As to that issue, the Fischer Parties ask that we

reverse and remand the case with instructions to transfer it to Dallas County. In their

second issue, the Fischer Parties argue that the trial court erred by granting summary

judgment in the CTMI Parties’ favor. As to that issue, the Fischer Parties ask that we

reverse and render judgment in their favor.

      When a party presents multiple grounds for reversal of a judgment on appeal,

the appellate court should first address those grounds that would afford the party the

greatest relief. CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 99 (Tex. 2000); Bradleys’ Elec.,

Inc. v. Cigna Lloyds Ins. Co., 995 S.W.2d 675, 677 (Tex. 1999). Therefore, we will

address the Fischer Parties’ second issue first. See CMH Homes, 15 S.W.3d at 99

(declining to “reach the venue question, which if sustained would only result in a

remand,” when a different issue entitled the appellant to rendition of judgment in its

                                            11
favor); Bradleys’ Elec., 995 S.W.2d at 677 (holding that court of appeals erred by

remanding case on venue grounds when the appellant had also raised an issue upon

which the court of appeals could have rendered judgment).

B. Standard of Review

      We review a summary judgment de novo.              Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 862 (Tex. 2010). When both parties move for summary judgment

and the trial court grants one motion and denies the other, the reviewing court should

review both parties’ summary-judgment evidence and determine all questions

presented. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848

(Tex. 2009). We should then render the judgment that the trial court should have

rendered. See Myrad Props., Inc. v. LaSalle Bank Nat’l Ass’n, 300 S.W.3d 746, 753 (Tex.

2009); Mann Frankfort, 289 S.W.3d at 848.

C. Did the Settlement Agreement Create an Escrow Agreement?

      Through this appeal, we must construe whether the Settlement Agreement

created an escrow agreement. The CTMI Parties argued at the trial level and now

argue on appeal that the Settlement Agreement created a “valid [e]scrow [a]greement.”

According to the CTMI Parties, because the Settlement Agreement created an escrow

agreement, their obligations and liability under the Settlement Agreement ceased when

they deposited the $990,175.66 into the Regions Bank account. See Norman v. Wilson,

41 S.W.2d 331, 332 (Tex. App.—Austin 1931, writ ref’d) (“When the bank accepted

by written indorsement thereon the escrow agreement deposited with it, and which
                                            12
charged it with certain duties, it became the depository and trustee to carry out its

terms, and if it improperly did so, would be liable to those injured thereby.”). In

contrast, the Fischer Parties argued at the trial level and now argue on appeal that the

Settlement Agreement did not create an escrow agreement. According to the Fischer

Parties, because the Settlement Agreement did not create an escrow agreement, the

CTMI Parties were not relieved of their obligations under the Settlement Agreement

by merely depositing the $990,175.66 in the Regions Bank account, and as the Fischer

Parties did not receive the $990,175.66, the CTMI Parties breached the Settlement

Agreement.

       1. The Law

       All parties agree that the Settlement Agreement was a Rule 11 agreement. See

Tex. R. Civ. P. 11. As such, it was enforceable as a contract. Lane–Valente Indus.

(Nat’l), Inc. v. J.P. Morgan Chase, N.A., 468 S.W.3d 200, 204 (Tex. App.—Houston

[14th Dist.] 2015, no pet.).

       “We construe contracts ‘from a utilitarian standpoint bearing in mind the

particular business activity sought to be served’ and ‘will avoid when possible and

proper a construction which is unreasonable, inequitable, and oppressive.’” Frost Nat’l

Bank v. L & F Dist., Ltd., 165 S.W.3d 310, 312 (Tex. 2005) (quoting Reilly v. Rangers

Mgmt., Inc., 727 S.W.2d 527, 530 (Tex. 1987)). When construing a contract, our

primary concern is to ascertain the true intent of the parties as expressed in their

contract. Chrysler Ins. Co. v. Greenspoint Dodge of Hous., Inc., 297 S.W.3d 248, 252 (Tex.
                                           13
2009); NP Anderson Cotton Exch., L.P. v. Potter, 230 S.W.3d 457, 463 (Tex. App.—Fort

Worth 2007, no pet.).        We must examine and consider the entire contract to

harmonize and give effect to all provisions so that none are rendered meaningless.

MCI Telecomms. Corp. v. Tex. Utils. Elec. Co., 995 S.W.2d 647, 652 (Tex. 1999); NP

Anderson, 230 S.W.3d at 463. We presume that parties to a contract intend every

clause to have some effect, and we give terms used in a contract their plain, ordinary,

and generally accepted meaning unless the contract shows that the parties used them

in a technical or different sense. FWT, Inc. v. Haskin Wallace Mason Prop. Mgmt.,

L.L.P., 301 S.W.3d 787, 794 (Tex. App.—Fort Worth 2009, pet. denied) (op. on

reh’g).

          Under Texas law, an escrow agreement is

          a written instrument which by its terms imports a legal obligation, and
          which is deposited by the grantor, promisor, or obligor, or his agent,
          with a stranger or third party, to be kept by the depositary until the
          performance of a condition or the happening of a certain event, and
          then to be delivered over to the grantee, promisee, or obligee.

Campbell v. Barber, 272 S.W.2d 750, 753 (Tex. App.—Fort Worth 1954, writ ref’d

n.r.e.); see Escrow, Black’s Law Dictionary (11th ed. 2019) (defining “escrow” as a

“legal document or property delivered by a promisor to a third party to be held by the

third party for a given amount of time or until the occurrence of a condition, at which

time the third party is to hand over the document or property to the promisee”).

          Cases defining escrow agreements highlight that escrow involves deposits with

neutral third parties who are strangers to the contract. See, e.g., Williams v. Land Title
                                            14
Co. of Dall., No. 05-96-00039-CV, 1997 WL 196345, at *5 (Tex. App.—Dallas Apr. 23,

1997, no pet.) (not designated for publication) (“To create an escrow, the parties to an

underlying transaction must deposit instruments or funds with a neutral third party.”);

Bell v. Safeco Title Ins. Co., 830 S.W.2d 157, 160 (Tex. App.—Dallas 1992, writ denied)

(explaining that for escrow agreements, “the grantor deposits the funds or property

with a neutral third party”); Campbell, 272 S.W.2d at 753 (stating that escrow is a

written instrument deposited with “a stranger or third party”). Indeed, an escrow

deposit cannot typically be made with one of the parties to the escrow agreement, nor

with the agent or attorney of one of the parties to the agreement. See Bradley v. Howell,

126 S.W.2d 547, 564 (Tex. App.—Fort Worth 1939, writ dism’d judgm’t cor.) (“An

escrow deposit cannot be made with one of the parties to the instrument, or his

agent.”); Smith v. Daniel, 288 S.W. 528, 531 (Tex. App.—Beaumont 1926, writ dism’d

w.o.j.) (“A deed is not in escrow while deposited with one of the parties, nor with his

agent or attorney.”); see also Johnson v. Freytag, 338 S.W.2d 257, 262 (Tex. App.—

Beaumont 1960, writ ref’d n.r.e.) (stating that “[a]n escrow depositary should be a

stranger or third party” but recognizing that there may be circumstances where an

agent of or party to an instrument may be a depositary).

      “The purpose of requiring a promisor to place [an item] in escrow is to protect

the promisee by having a neutral third party hold the item until the happening of a

contingency or performance of a condition, and then deliver that item to the

promisee.” Vector Indus., Inc. v. Dupre, 793 S.W.2d 97, 101 (Tex. App.—Dallas 1990,
                                           15
no writ).   An escrow agent owes fiduciary duties to the parties of the escrow

agreement, including the duty of loyalty, the duty to make full disclosure, and the duty

to exercise a high degree of care to conserve the money placed in escrow and pay it

only to those persons entitled to receive it. Trahan v. Lone Star Title Co. of El Paso,

247 S.W.3d 269, 287 (Tex. App.—El Paso 2007, pet. denied); Williams, 1997 WL

196345, at *5.

      2. Application of the Law to the Facts

      We begin our analysis by examining whether Holmes was a neutral third party

who was a stranger to the Settlement Agreement. See Williams, 1997 WL 196345, at

*5; Bell, 830 S.W.2d at 160; Campbell, 272 S.W.2d at 753. The summary-judgment

record reflects that Holmes was an attorney representing Boozer and Raymond at trial

in the 192nd District Court, that the Settlement Agreement was entered at trial, that

Boozer and Raymond were parties to the Settlement Agreement, that Holmes spoke

on behalf of Boozer and Raymond when the parties entered the Settlement

Agreement, and that Holmes represented Boozer and Raymond in the appeal before

the Dallas Court of Appeals where the parties were substantively arguing over who

was entitled to the funds placed in the Regions Bank account. See CTMI, 479 S.W.3d

at 280. Based on that record, we cannot say that Holmes was a neutral third party




                                          16
who was a stranger to the Settlement Agreement.7 See Williams, 1997 WL 196345, at

*5; Bell, 830 S.W.2d at 160; Campbell, 272 S.W.2d at 753.

       The CTMI Parties argue that even if Holmes was not a neutral third party who

was a stranger to the Settlement Agreement, that did not necessarily prevent him from

serving as an escrow agent, particularly where the escrow agreement was made in

open court. But just because parties may agree that a party or agent of a party may be

a depositary to an escrow agreement does not necessarily mean that the Settlement

Agreement was an escrow agreement. See Johnson, 338 S.W.2d at 262 (“We do not

mean to say that under no circumstances may an agent of or party to an instrument be

a depositary, but in the absence of a clearly expressed mutual agreement of both

parties to the instrument to that effect it will not be implied . . . .”).

       And, here, if we are to harmonize and give effect to all provisions of the

Settlement Agreement so that none are rendered meaningless, we must construe the

Settlement Agreement to be something other than an escrow agreement. First, the

Settlement Agreement establishes that the contemplated bank account was to be a

CTMI account—not Holmes’s account—and the summary-judgment evidence


       7
         In their brief, the CTMI Parties place a great deal of emphasis on the fact that
Holmes represented Boozer and Raymond and not CTMI. While that fact may be
true, it does not transform Holmes into a neutral third party who was a stranger to the
Settlement Agreement. As stated above, Boozer and Raymond were parties to the
Settlement Agreement, and Holmes represented them at trial in the 192nd District
Court, represented them while the Settlement Agreement was being entered, and
represented them on appeal before the Dallas Court of Appeals.

                                              17
reflects that the Regions Bank account was indeed a CTMI account. Second, the

Settlement Agreement establishes that CTMI was to pay taxes on the account, and the

summary-judgment evidence reflects that Regions Bank issued 1099-INT forms to

“Thomas Wesley Holmes FBO CTMI LLC.”8 Third, and perhaps most critically, the

Settlement Agreement states in two places that Fischer “will receive” payment of the

deposited funds. If we are to construe the Settlement Agreement as an escrow

agreement, then those provisions have no meaning because Fischer did not receive

payment of the deposited funds.9

      Based on our review of the summary-judgment record, we hold that the unique

Settlement Agreement before us was not an escrow agreement but was simply a

Rule 11 agreement—a contract—entered between the parties. Accordingly, we hold

that the trial court erred by declaring that the Settlement Agreement was an escrow

agreement and erred by declaring that the CTMI Parties had fulfilled their obligations

under the Settlement Agreement and owed no further liability to the Fischer Parties


      8
        In their brief, the CTMI Parties emphasize that the Settlement Agreement
stated that Holmes would be “on the hook.” But just because Holmes stated that he
would be “on the hook,” does not mean that CTMI would be “off the hook” if
Fischer did not receive the payments contemplated under the Settlement Agreement.
      9
        While the term “escrow” was used five times in the Settlement Agreement, a
party’s mere use of the term “escrow” does not transform an agreement into an
escrow agreement. Cf. Chapman Children’s Trust v. Porter & Hedges, L.L.P., 32 S.W.3d
429, 439 n.7 (Tex. App.—Houston [14th Dist.] 2000, pet. denied) (“In this case, the
Trusts point to a letter from one of Atkins’s attorneys which purports to characterize
Porter & Hedges as a ‘stakeholder’ of the settlement funds. This type of unilateral
characterization, alone, is not sufficient to create a fiduciary duty.”).
                                             18
under the Settlement Agreement.         We further hold that the summary-judgment

evidence establishes that the CTMI Parties breached the Settlement Agreement by

failing to pay Fischer the amounts due under it.10 See Rice v. Metro. Life Ins. Co.,

324 S.W.3d 660, 666 (Tex. App.—Fort Worth 2010, no pet.) (setting forth elements

of a breach-of-contract claim). Accordingly, we sustain the Fischer Parties’ second

issue, reverse the trial court’s final judgment, and render judgment ordering the CTMI

Parties to pay Fischer $990,175.66.11

      3. Award of Attorney’s Fees

      Prior to the trial court’s entering its final judgment, the parties entered a

Rule 11 agreement concerning attorney’s fees. Pursuant to that agreement, the parties

agreed that if the Fischer Parties ultimately prevailed in the lawsuit, they were to

recover from the CTMI Parties $450,000 as their reasonable and necessary attorney’s

fees for work done at the trial level, an additional $60,000 if they were successful

following an appeal to the Court of Appeals, an additional $10,000 if they were

successful on appeal following a petition of review to the Texas Supreme Court, and


      10
        As noted by the Fischer Parties in their reply brief, “Fischer never contested
whether [the CTMI Parties] had properly determined the amount owed under the
Settlement Agreement; rather, Fischer’s only dispute with [the CTMI Parties] was
whether Fischer actually received those amounts, as required by the Settlement
Agreement.”
      11
        Because we have sustained the Fischer Parties’ second issue, we need not
decide their first issue challenging the trial court’s denial of their motion to transfer
venue. See Tex. R. App. P. 47.1.

                                           19
an additional $30,000 if they were successful on appeal following a grant of a petition

of review by the Texas Supreme Court. The Rule 11 agreement provided that in the

event the CTMI Parties ultimately prevailed, they would be entitled to recover their

reasonable and necessary attorney’s fees for identical amounts as those to be awarded

to the Fischer Parties if they prevailed.

       In the trial court’s final judgment, the trial court awarded the CTMI Parties

their attorney’s fees in accordance with the Rule 11 agreement. Because the Fischer

Parties have ultimately prevailed on this appeal, we reverse the trial court’s award of

attorney’s fees to the CTMI Parties, and we order that the Fischer Parties recover

from the CTMI Parties $450,000 for the Fischer Parties’ reasonable and necessary

attorney’s fees for work done at the trial court level, and we further order that the

Fischer Parties recover from the CTMI Parties $60,000 for the Fischer Parties’

reasonable and necessary attorney’s fees for work done at the Court of Appeals level.

We further order that if the Fischer Parties prevail in an appeal of this court’s

judgment to the Texas Supreme Court, the Fischer Parties will additionally recover

from the CTMI Parties $10,000 for the Fischer Parties’ reasonable and necessary

attorney’s fees if a petition for review is filed, and in the event the petition for review

is granted by the Texas Supreme Court and the Fischer Parties ultimately prevail, the

Fischer Parties will recover from the CTMI Parties an additional $30,000 for the

Fischer Parties’ reasonable and necessary attorney’s fees.


                                            20
                                      IV. CONCLUSION

      Having sustained the Fischer Parties’ second issue and needing not decide the

Fischer Parties’ first issue, we reverse the trial court’s final judgment and render

judgment awarding Fischer $990,175.66 on its breach-of-contract claim and awarding

attorney’s fees as set forth above.


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Delivered: October 7, 2021




                                            21